DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

    STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
                        Appellant,

                                     v.

        PEMBROKE PINES PHYSICIANS ASSOCIATES, INC.,
                    a/a/o TONY CURRIE,
                          Appellee.

                              No. 4D21-0047

                               [July 1, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward    County;   John   D.   Fry,   Judge;   L.T.  Case     Nos.
062013SC012082AXXXCE and 062018AP018165AXCCE.

    Sarah Lahlou-Amine, DeeAnn J. McLemore, and Charles W. Hall of
Banker Lopez Gassler P.A., Tampa, Nancy W. Gregoire of Birnbaum,
Lippman & Gregoire, PLLC, Fort Lauderdale, and Kathryn M. Winkler of
Kirwan Spellacy Danner Watkins & Brownstein, P.A., Fort Lauderdale,
for appellant.

  Mac S. Phillips of Phillips|Tadros, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, KUNTZ and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.